ORDER

On April 30, 1996, pursuant to Article III, Rule 13, of the Supreme Court Rules, Respondent filed an affidavit with this Court’s Disciplinary Board setting forth that he is aware he is the subject of an investigation of professional misconduct. Respondent’s affidavit sets forth that he freely and voluntarily consents to disbarment and that he is fully aware of the implications of submitting his consent. On May 28, 1996, Disciplinary Counsel filed Respondent’s affidavit with the Court.
Upon review of Respondent’s affidavit, we deem such an order appropriate.
Accordingly, pursuant to Article III, Rule 13, it is hereby ordered, adjudged and decreed that the Respondent, H. Robert Beecher, be and he is hereby Disbarred from engaging in the practice of law. This Order shall become effective on June 11,1996.
MURRAY, J., did not participate.